Citation Nr: 1136523	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  00-04 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected right knee chondromalacia (hereinafter, "right knee disorder").


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to July 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the current appellate claim.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in March 2009.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in April 2009 and March 2010.  In April 2009, the Board remanded this case for additional development.  Thereafter, by a March 2010 decision the Board denied the claim.

The Veteran appealed the Board's March 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  By a November 2010 Order, the Court, pursuant to a joint motion, vacated the Board's March 2010 decision and remanded the case for compliance with the instructions of the joint motion.

For the reasons detailed below, the appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the Board finds that a remand is required in order to comply with the duty to assist as well as the instructions of the joint motion which was the basis for the Court's November 2010 Order in this case.

The joint motion, in essence, contended that the Board did not provide adequate reasons and bases in support of its March 2010 decision.  First, the joint motion contended that the Board did not provide an adequate statement of reasons and basis in support of its evaluation of conflicting evidence of record pertaining to subluxation and instability of the knee.  Second, the Board did not adequately explain whether evidence supported higher ratings in light of DeLuca v. Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. §§ 4.40, 4.45.  In pertinent part, these provisions pertain to the effect of pain on joint function.

The Board acknowledges that the Veteran has been accorded multiple VA medical examinations regarding this case, the most recent in September 2009.  However, in light of the joint motion's contentions regarding conflicting evidence of subluxation and instability of the knee, as well as the affect of pain on this joint, the Board is of the opinion that a new examination is necessary for a full and fair adjudication of this case.  This conclusion is further supported by a July 2011 statement from the Veteran's attorney which contended, in part, that the Veteran was entitled to an adequate examination and medical opinion regarding the current severity of his knee disability and functional limitations.  As such, it appears the attorney contends the evidence of record is inadequate for resolution of this case.  Consequently, a remand is required in order to accord the Veteran a new examination in this case.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's right knee disorder should be obtained while this case is on remand.

As an additional matter, the Board notes that in its March 2010 decision it discussed the potential consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), as well as entitlement to a total rating based upon individual unemployability (TDIU) pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).  The July 2011 statement from the Veteran's attorney also provided contentions in support of both benefits.  Therefore, both elements are part of the current appeal, and must be addressed in future adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his right knee since September 2009.  After securing any necessary release, the RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of the Veteran's service-connected right knee disorder.  The claims folder should be made available to the examiner for review before the examination.

In pertinent part, the examiner must specifically state whether the service-connected right knee disorder is manifested by recurrent subluxation and instability, and, if so, provide findings as to the extent thereof.

It is also imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

Finally, the examiner should comment as to the effect the Veteran's service-connected right knee disorder has upon employability.

3.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  The RO's decision should reflect consideration of both whether the Veteran is entitled to an extraschedular rating pursuant to 3.321(b)(1), as well as a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in November 2009, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


